Citation Nr: 0907766	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  09-03 905	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 25, 1971, Board of Veterans' Appeal (Board) decision 
that denied entitlement to a disability evaluation in excess 
of 20 percent for service-connected hypertrophic arthritis of 
the knees.  

(The issues of entitlement to an effective date earlier than 
August 8, 1994, for the award of a total disability rating 
based on individual unemployability due to service-connected 
disability and entitlement to effective dates earlier than 
May 1, 2001, for the award of separate 20 percent evaluations 
for left and right knee instability are addressed in a 
separate Board decision.) 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The moving party is a Veteran who served on active duty from 
September 1966 to July 1969.

This matter is before the Board from the Veteran's November 
2007 motion that a June 25, 1971, Board decision that denied 
entitlement to a disability evaluation in excess of 20 
percent for service-connected hypertrophic arthritis of the 
knees contained CUE.

The Board notes that a July 2008 remand directed the RO to, 
among other things, adjudicate the Veteran's claim of CUE in 
the June 1971 Board decision.  In hindsight, the Board finds 
that those directions were a mistake since the RO has no 
statutory authority to review a Board decision.  See 38 
U.S.C.A. §§ 5109A(a), 7111(a), (c) (West 2002); 38 C.F.R. 
§§ 3.105(a), 20.1400-1411 (2008).  Therefore, the Veteran is 
not prejudiced by the RO not carrying out that adjudication 
while the appeal was in remand status and adjudication of the 
current motion may go forward without such an adjudication.  
Id; also see Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  On June 25, 1971, the Board issued a decision that denied 
entitlement to a disability evaluation in excess of 20 
percent for service-connected hypertrophic arthritis of the 
knees.  

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the June 25, 
1971, Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.




CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion as to CUE in a June 25, 1971, Board decision, 
which denied entitlement to a disability evaluation in excess 
of 20 percent for service-connected hypertrophic arthritis of 
the knees, must be dismissed without prejudice to refiling.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Assist

The Board notes at the outset that the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
Veterans Claims Assistance Act of 2000 (VCAA) does not apply 
to claims of CUE in prior Board decisions.  See Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001).  Therefore, further 
discussion of the VCAA is unnecessary.  

Nonetheless, the Board finds that even though the VCAA does 
not apply to motions for CUE in prior Board decisions, that 
the moving part is not prejudiced by the Board adjudication 
of this motion because the July 2008 remand provided a 
reasonable person notice of the need to submit evidence or 
argument on this issue and the Veteran was given an adequate 
opportunity to actually submit such evidence and argument.  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007); 
cert. granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 
(U.S. June 16, 2008) (No. 07-1209); also see Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The Claim

The Veteran has alleged CUE in a June 25, 1971, Board 
decision that denied entitlement to a disability evaluation 
in excess of 20 percent for service-connected hypertrophic 
arthritis of the knees.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board, at 38 C.F.R. Part 20 (2008).  Rule 1403 of the Rules 
of Practice, found at 38 C.F.R. § 20.1403, relates to what 
constitutes CUE.

Clear and unmistakable error is a very 
specific and rare kind of error.  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied . . . Review for 
clear and unmistakable error in a prior 
Board decision must be based on the 
record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403.   

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Rule 1403 offers the following examples of situations that 
are not CUE -- (1) Changed diagnosis-A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist-The Secretary's failure to 
fulfill the duty to assist; (3) Evaluation of evidence-A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran, the name of the moving party if other than the 
veteran, the applicable Department of Veterans Affairs file 
number, and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions, which fail to comply with the requirements set forth 
in this paragraph, shall be dismissed without prejudice to 
refiling under this subpart.  38 C.F.R. § 20.1404(a).

A motion must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and an explanation of why the result would have 
been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations, 
failure to give due process, failure to apply the benefit-of-
the-doubt or any other general, non-specific allegations of 
error are insufficient to satisfy the requirement of the 
previous sentence.  Motions which fail to comply with these 
requirements shall be dismissed without prejudice to refiling 
under this subpart.  38 C.F.R. § 20.1404(b).

In this case, the moving party's November 2007 motion alleges 
CUE in a June 25, 1971, Board decision that denied 
entitlement to a disability evaluation in excess of 20 
percent for service-connected hypertrophic arthritis of the 
knees.  Specifically, the Veteran alleged as follows:

I want to state, without a doubt, that 
clear and unmistakable errors (CUE) were 
made by the VA in the previous decisions 
for the aforementioned issues.  One case 
of (CUE) in particular was the Board . . 
. decision of June 1971 . . . I clearly 
wish to pursue the matter of CUE in the 
Board's decision of June 1971.  (CUE) 
definitely played a role in the denial 
for Entitlement to an earlier effective 
date for unemployability . . . 'The 
preponderance of other evidence suggests 
that, if a Veteran was unable to work 
prior to 08-08-94, IT WAS DUE TO NON 
SERVICE CONNECTION DISABILITIES'.  This 
is blatantly a CUE because a court case 
already established on August 16, 1993 
Kaiser vs. Brown . . . that my case 
should not have been denied . . . I not 
only had one medical opinion but four . . 
. addressing the bilateral knee 
condition.  The information concerning my 
unemployability and my bilateral knee 
condition could never be considered as 
'marginal'.  It is overwhelmingly 
positive in my favor . . .   

The Board has considered the moving party's arguments but 
finds that the moving party has failed to cite to specific 
errors of fact or law in the June 25, 1971, Board decision.  
Rather, the moving party has merely argued that the Board 
committed error when it failed to grant the moving party's 
claim in 1971.  As noted above, under 38 C.F.R. § 20.1404(b), 
non-specific allegations of failure to follow regulations or 
failure to apply the benefit-of-the-doubt or any other 
general, non-specific allegations of error, such as failure 
in the duty to assist, are insufficient to satisfy the motion 
requirement.  Any implied argument that the evidence of 
record at the time of the June 25, 1971, Board decision 
supported a finding that the moving party's bilateral knee 
disabilities met the criteria for an increased rating under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (1971), 
separate compensable ratings for his knee instability under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1971), or a total 
rating based on individual unemployability (TDIU), is no more 
than a disagreement as to how the evidence was weighed and 
evaluated by the Board.  Such an argument of error can never 
constitute CUE.  See 38 C.F.R. § 20.1403(d).

The Board also notes that at the time of the June 25, 1971, 
Board decision the evidence of record consisted of the 
Veteran's service treatment records, VA examinations dated in 
November 1969 and September 1970, VA treatment records dated 
from November 1969 to November 1970, and the Veteran's 
written statements to the RO.  Moreover, these records did 
not show objective evidence of limitation of motion of either 
knee or instability.  Accordingly, they do not show that he 
met the minimum criteria for a compensable rating for knee 
instability, limitation of flexion, or limitation of 
extension in 1971.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, 5260, 5261.  Likewise, the record at that time 
failed to show that he meet the 60/70 percent schedular 
criteria for a TDIU under 38 C.F.R. § 4.16 (1971) or that he 
met the criteria for establishing a TDIU on an extra-
schedular bases under 38 C.F.R. § 3.321(b) (1971).  
Therefore, the earlier assessment of the Veteran's disability 
was a tenable one and cannot be said to constitute an error 
about which reasonable minds could not differ. 

As to the moving party's argument that four medical opinions 
found in the claims files were not considered by the Board 
when adjudicating his claim in 1971, these opinions were not 
of record at the time of the June 25, 1971, Board decision 
and may not now be considered in determining whether the 
Board committed CUE in that decision.  38 C.F.R. § 20.1403.

In short, the moving party has failed to clearly and 
specifically set forth alleged error of fact or law in the 
June 25, 1971, Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  The Board 
must emphasize that, in a CUE motion, it is incumbent upon 
the moving party to set forth clearly and specifically the 
alleged CUE, and non-specific allegations of a failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement.  See 38 C.F.R. § 
20.1403.  Accordingly, in 

	(CONTINUED ON NEXT PAGE)




view of the fact that the moving party has failed to comply 
with 38 C.F.R. § 20.1404(b) in his attempt to challenge the 
June 25, 1971, Board decision on the basis of CUE, the Board 
must dismiss the motion to revise.  This is done without 
prejudice to refiling. 


ORDER

The motion to revise or reverse a June 25, 1971, decision of 
the Board that denied entitlement to a disability evaluation 
in excess of 20 percent for service-connected hypertrophic 
arthritis of the knees is dismissed without prejudice to 
refiling.


                       
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2008) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2008).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.





